PER CURIAM.
We affirm a judgment terminating parental rights. The record reflects no abuse of discretion in the trial court’s conclusion that termination was in the best interest of the children, that the father had failed to comply with the performance agreement, and that he was guilty of abuse and neglect pursuant to section 39.464(3), Florida Statutes. The court’s findings are stated as being made upon clear and convincing evidence.
Appellant relies upon that aspect of the evidence which is favorable, while ignoring compelling evidence which supports the trial court’s findings. In any event, the court’s findings may not be overturned unless clearly erroneous or lacking in evidentiary support. Myles v. Dept. of Health and Rehab. Servs., 590 So.2d 1053 (Fla. 3d DCA 1991); In the Interest of D.J.S., 563 So.2d 655 (Fla. 1st DCA 1990). The record also reflects that all statutory factors were considered.
AFFIRMED.
GLICKSTEIN, GUNTHER and STONE, JJ., concur.